Guaranty Contract of Maximum Amount (Credit Facility)
 
No. (2006) Zhen Zhong Yin Si Bao E Zi 0184
 
Guarantor: (hereinafter referred to as “Party A”) Li Xiangqian
Identification No: 620105196808081078
Legal Representative: 
Address:  
Telephone No:  


Creditor: (hereinafter referred to as “Party B”) Shenzhen Branch, Bank of China
People in Charge: Duan Yongkuan
Address: International Finance Building, 2022 Jianshe Road, Luohu, Shenzhen
Telephone No: 0755-28922667


On the request of the credit facility applicant, Shenzhen BAK Battery Co., Ltd
(hereinafter referred to as the “Applicant”), Party A undertakes to provide
guaranty for the indebtedness under the Credit Facility Agreements of the
Applicant voluntarily in order that the Applicant could obtain the credit
facility support from Party B. Party A also confirms that all terms of the
Credit Facility Agreement which he guarantees, including the use of division sum
within the total credit facility. In order to clarify both party’s rights and
liabilities, Party A and Party B reach this agreement under the friendly
negotiation.


I. The Maximum Amount of Guaranteed Credit Facility
 
This Agreement is signed for guaranty to the balance of every single credit
facility or foreign currency of the equal value of the confirmed total of main
credit’s rights of not exceeding RMB 450,000,000.00 yuan from November 1, 2007
to November 1, 2008 which are stipulated in Credit Facility Agreement of No.
(2007) Zhen Zhong Yin E Xie Zi No. 000274.
 
II. Scope of Guaranty
 

1.  
All the balance of the creditor’s rights in every single credit facility under
the aforesaid Credit Facility Agreement.

   

2.  
All the balance of the loan principal, interest (including the compound
interest, penalty interest), and commission fee etc under the aforesaid Credit
Facility Agreement.

   

3.  
All the balance of the remedy, the compensation, undertaking fee etc for breach
of contract which shall be payable by the Applicant.

   

4.  
All the related expenses bored by the Creditor in realizing its creditor’s
rights.

 
 
1

--------------------------------------------------------------------------------

 
 
III. Method of Guaranty
 
Party A shall bear joint and several liabilities for the indebtedness of every
single loan of the aforesaid Credit Facility Agreement within the aforesaid
scope of guaranty.


IV. Guaranty Period
 
The guaranty period under this Contract shall be from the effective date of this
Contract to two years after the expiry date of all loans under the aforesaid
Credit Facility Agreement. In case that the term of any of Credit Facility has
been extended, the guaranty period would be extended to two years after the
expiry date of the extension period.


V. The Relationship between this Contract and the Guaranteed Credit Facility
Agreement and its supplementary Credit Facility Agreement.
 
If any of the Credit Facility Application provided by the Applicant to Party B
under the aforesaid Credit Facility Agreement stipulates specially that the
guaranty for any of the credit facility application letter shall be applied in
this Contract, Party A shall bear the joint and several liability for this loan
unconditionally.


VI. Continuity of Guaranty
 
The liabilities under this Contract is consecutive and shall not be affected by
Party A or the Applicant’s division, merge, reconstruction, alterations, share
structure transformation and the change of relationship of administrative
subordination etc.


VII. Undertaking of Guaranty
 
In case of any breach of this Contract or the Credit Facility Agreement which
guaranteed by this Contract occurs, Party B has the rights to require Party A to
undertake his guaranty liability under this Contract and could deduct the fee
directly from any accounts opened in Party B’s business place.
If in need of the business, Party B needs to authorize any institutions within
his jurisdiction of Shenzhen Branch, Bank of China (including branch bank and
sub-branch bank) to perform the aforesaid Credit Facility Agreement or some
division sum guaranteed by this Contract, Party A approves this and it shall be
deemed as Party B performs himself and Party A shall bear the same joint and
several liability for Party B.


VIII. Effectiveness 
 
This Contract shall be effective independently from the Credit Facility
Agreement it guaranteed and any other legal documents. The invalidity of the
Credit Facility Agreement and its supplementary legal documents shall not affect
the validity of this Contract.
 
 
2

--------------------------------------------------------------------------------

 
 
Special statement of Party A: Unless to increase the principle of credit
facility, the modification of the Credit Facility Agreement which guaranteed by
this Contract between Party B and the Applicant does not need the approval from
Party A. The aforesaid modification shall not affect Party A to perform his
liabilities under this Contract; in case of Party B and the Applicant are
carrying out the credit facility business of reducing (exempting) the guaranty
bond, opening a letter of credit, inward negotiate, guaranty of taking delivery
etc, Party B has the rights to require the Applicant to make the rights and
benefits transfer or pledge commitment regarding to the credit facility business
in order to regulate the Applicant and protect Party B’s deserved rights and
benefits. However, despite of whether or not the aforesaid rights and benefits
transfer or pledge commitment is stated, valid or enforceable or modification to
the terms of letter of credit and there are discrepancies in the bills under the
letter of credit and the Applicant accept the discrepancies, Party B would pay
for it but it shall not affect Party A’s performance of liabilities under this
Contract. Party A would not contradict on the guaranty responsibilities by this
to Party B now or in the future and shall undertake the same guaranty
responsibilities.


IX. Rights and Obligations
 

1  
During the guaranty period, Party B has the rights to supervise and check the
property status and the financial status of Party A’s and has the rights to
require Party A to provide the documents to demonstrate his operation status and
income status. Party A shall provide it promptly, accurately and completely;

   

2  
Party A has the responsibility to inform Party B in writing under the following
circumstances:

   

1)  
Any breach of the Loan Contract, the Credit Facility Agreement and the Credit
Facility Contract, Guaranty Contract which signed by Party A and Bank of China
and its departments or branches, other banks, non-banking financial institutions
and any breach of the Credit Facility Contract, Guaranty Contract or any other
Credit Facility Contract which signed by other creditors;

   

2)  
Any change of the membership structure of Party A, main business scope,
alterations of directors of board and senior management staff, modification of
Contract of Equity Joint Venture and articles of associations and adjustment of
inner construction;

   

3)  
Material violation of principles, law or compensation claiming which are
relating to Party A or Party A’s principle leader;

   

4)  
Serious difficulties occur in Party A’s management and the deterioration of
financial situation ;

   

5)  
Party A has already undertaken or would undertake any indebtedness, possible
indebtedness or mortgage, pledge to the third party;

   

6)  
Any litigation or arbitration deriving from the disputes of Party A’s material
creditor’s rights and indebtedness;

   

7)  
The change of Party A’s contact address;

   

8)  
Other situations which might affect Party A’s financial status or indebtedness
repay ability.

   

3  
Party A shall obtain Party B’s written approval on the following occurrences:

   

1)  
Material system changes which including reducing the registered capital in any
forms, division, merge, reconstruction, share structure transformation etc or
cancellation, dismissal, suspending a business;

   

2)  
Material events which are concerning the investment and assets transferring;

   

3)  
Conducting the title transaction, management transaction by the way of lease,
contract, affiliation, trusteeship;

   

4)  
The material share alteration of share adjustment or Party A’s share structure
transformation;

 
 
3

--------------------------------------------------------------------------------

 
 
4. Party A’s possible indebtedness shall not exceed its net capital and shall
not dispose its fixed assets with the means which might affect its repay ability
within the period of the guaranty.
 
5. Party A shall not require the Applicant to conduct a counter-guaranty with a
property mortgage or pledge regarding to Party A’s liabilities under this
Guaranty Contract; if Party A and the Applicant sign a Counter-guaranty
Agreement or any similar agreement regarding to the guaranty liabilities under
the Guaranty Contract, the guarantee could have his rights under the
Counter-guaranty Agreement or any similar agreement only after he fully performs
his guaranty liabilities under this Guaranty Contract.


X. Transfer of Rights and Liabilities
 
Party A shall not transfer his rights and liabilities under this Guaranty
Contract to the third party without Party B’s written permission.


XI. Breach of Contract
 
If either Party A does not perform his stipulated liabilities of Article IX of
this Contract or the Applicant does not perform his stipulated liabilities under
the Credit Facility Agreement, Party B has the rights to take the following
actions solely or simultaneously:
 
(1). Requires Party A to correct the breach evens in a required time;
 
(2). Requires Party A to provide supplementary guaranty;
 
(3). Requires Party A to undertake the guaranty responsibilities of loan already
occurred or the particular/some loans or deduct the fee directly from Party A’s
account.
 
XII. Notarization
 
If this Contract needs to be notarized, the notarization fee shall be bore by
Party A; once this Contract has been notarized, despite of what reasons cause
Party A and/or the Applicant does not perform his liabilities, Party B has the
rights to apply directly for the obligatory execution.


XIII. Expenses
 
All expenses which are relating to this Contract (including but not limited to
the expenses of the evaluation, appraisal, registration, notarization etc) shall
be paid or bore by Party A.


XIV. Modification, Supplementation and Explanation
 
(1). Any modifications or supplementation of this Contract shall be make in
writing and shall contribute as a whole of this Contract.
 
(2). If any revisions of national laws or regulations which lead to any clause
of this Contract become illegal or invalid, the legality and validity of the
rest clauses of this Contract shall not be affected; the parties of this
Contract shall cooperatively modify the relevant illegal or invalid clauses
promptly.


XV. The Application Laws and Dispute Settlements
 
The applicable law for this Agreement shall be laws of People’s Republic of
China.
 
Any arguments or disputes arising from the performance of this Agreement shall
be settled by negotiation by the parties. In case that no settlement has been
reached, the dispute shall be settled in the following (1) solution:
(1). to be submitted to the People’s Court located in the region of Party B;
 
 
4

--------------------------------------------------------------------------------

 
 
(2). to be submitted to (/) Arbitration Committee. The arbitration shall be
proceeded by its own arbitration rules.


XVI. Effectiveness
 
This Agreement would come into effect if this Agreement has been signed and
stamped by the authorized persons of both parties.


XVII. Copies
 
There are three original copies of this Contract. Party A retains one copy and
Party B retains one copy. All of these copies have the same legal force.

 
5

--------------------------------------------------------------------------------

 
 
Party A (stamp):  Shenzhen BAK Battery Co., Ltd


Authorized Representative (signature/stamp): Xiangqian Li




Party B (stamp): Shenzhen Branch, Bank of China


Authorized Representative (signature/stamp): Tan Zhen




Date: November 1, 2007
Venue: Shenzhen


 
6

--------------------------------------------------------------------------------

 